SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 30,2007 CCO Holdings, LLC CCO Holdings Capital Corp. (Exact name of registrants as specified in their charter) Delaware Delaware (State or Other Jurisdiction of Incorporation or Organization) 333-112593 86-1067239 333-112593-01 20-0257904 (Commission File Number) (I.R.S. Employer Identification Number) 12405 Powerscourt Drive St. Louis, Missouri 63131 (Address of principal executive offices including zip code) (314) 965-0555 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e) Material change to existing compensatory plans of certain officers At its meeting on November 30, 2007, the Compensation and Benefits Committee of the Board of Directors of Charter Communications, Inc. (the “Company”),the indirect parent company of CCO Holdings, LLC and CCO Holdings Capital Corp., approved an amendment to the Company's 2005 Executive Cash Award Plan, as amended ( the "Cash Award Plan") to make it consistent with certain terms of the Company’s 2001 Stock Incentive Plan. The amendment calls for accelerated awards and the payment to the participant of thefull amount awarded under the Cash Award Plan in the event of termination of employment in connection with a change in control of the Company (as defined in Stock Incentive Plan). A copy of the Amended and Restated Executive Cash Award Plan is attached hereto as Exhibit 10.1. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. The following exhibit is filed pursuant to Item 5.02: Exhibit Number Description 10.1 Amended and Restated Executive Cash Award Plan. (Incorporated by reference to Exhibit 10.1 to the current report on Form 8-K of Charter Communications, Inc. filed on December 6, 2007 (File No. 000-27927)). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, CCO Holdings, LLC and CCO Holdings Capital Corp. have duly caused this Current Report to be signed on their behalf by the undersigned hereunto duly authorized. CCO HOLDINGS, LLC Registrant By: CHARTER COMMUNICATIONS, INC., Sole Manager Dated: December 6, 2007 By:/s/ Kevin D. Howard Name: Kevin D. Howard Title: Vice President, Controllerand Chief Accounting Officer CCO HOLDINGS CAPITAL CORP. Registrant Dated: December 6, 2007 By:/s/ Kevin D. Howard Name: Kevin D. Howard Title: Vice President, Controllerand Chief Accounting Officer EXHIBIT INDEX Exhibit Number Description 10.1 Amended and Restated Executive Cash Award Plan. ((Incorporated by reference to Exhibit 10.1 to the current report on Form 8-K of Charter Communications, Inc. filed on December 6, 2007 (File No. 000-27927)).
